DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/08/2022 has been entered.
3.	Applicant's amendment and response received 08/08/2022, responding to the 05/27/2022 Office Action provided in the rejections of claims 1-20, wherein at least independent claims 1, 10 and 17 have been amended, and claims 21-23 has been added.  Claims 1-6 and 10-23 remain pending in the application; which has been fully considered by the Examiner.
Response to Arguments 
4.	Applicant’s arguments with respect to newly amended independent claims 1, 10 and 17 and claims 2-9, 11-16 and 18-23 on pages 6-10 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection- see Kashiwagi (Art newly made of record) as applied below, as they further teach such use.
Allowable Subject Matter

5.	Claim 22, wherein the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, subsequent to no module being present at a connection point in the power line infrastructure, causing designated octets, of the path identifier, associated with the connection point to remain blank..
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6, 10-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brech et al., U.S. Patent No. 7,917,792 (hereinafter Brech) in view of Kashiwagi et al., US  2015/0097574 (hereinafter Kashiwagi). 
   In regards to claim 1, Brech teaches: 
A method for power path identification in a power distribution system, the method comprising: transmitting, a data signal through a power line infrastructure transmitting the data signal includes adding an identifier value at multiple points of the power line infrastructure to the data signal to form a concatenated path identifier formed of the identifier values (Fig. 5, 510 Power sources supply power to system, 520 Each power source modulates ID information downline along power line), (column 2, lines 5- 22, see a power distribution system that comprises an input power line configured to supply power produced by a power source, one or more power distribution components operatively connected to receive power supplied by the power source, one or more intelligent system resources, and a power management component. Each power distribution component has one or more power outputs for distributing power along a power line connected thereto and is configured to modulate a carrier signal containing identification data along the power line connected to each output…  Each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-8, see each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).
reading the path identifier at a reading point of the infrastructure to obtain power path information from the reading point in the power line infrastructure (column 4, lines 8-10, see the power management procedures performed by service processor 190 can include, for example, automated meter reading), (Fig. 5, 510 Power sources supply power to system, 520 Each power source modulates ID information downline along power line, 570 Each system resource passes list to power management node, 580 power management node builds power distribution tree), (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components) and (column 8, 2nd column, lines 31-35, see a power management component configured to receive each list generated the one or more system resources from the system bus and to process each list to generate a mapping of the at least one power distribution component from which each system resource receives power).
Brech doesn’t explicitly teach:
each respective identifier value includes an identifying letter representing a type of connection point in the power line infrastructure; the power line infrastructure including a plurality of connection points of different types.
However, Kashiwagi teaches such use: (p. 4, [0048], see IDs are indicated with the addition of a prefix of a character string that can identify the type of facilities such as “SS” representing a power-distribution substation, “PO” representing a power pole, and “LL” representing a user. For example, the high-voltage line WH is connected with the power-distribution substation at the node of ID “SS001N01”. The high-voltage line WH is further connected to the pole transformers TR1 to TR6 at the respective nodes of IDs “P00001B11”, “P00002B21”, “P00003B31”, “P00004B41”, “P00005B51”, and “P00006B61”. The pole transformers TR1 to TR6 are connected to the users via the respective low-voltage lines WL. For example, the pole transformer TR1 is connected to the low-voltage line WL at the node of ID “P00001B12”. The low-voltage line WL is, as illustrated in an enlarged view D3 in FIGS. 5A to 5C, connected with service lines AL1 to AL6 at the node of ID “P00007B13”. The service lines AL1 to AL6 are connected to the users at the respective nodes of IDs “LL0702B01”, “LL0801B01”, “LL0802B01”, “LL0901B01”, “LL0902B01”, and “LL1001B01”), (p. 3, [0039], see the power-distribution system information 30 is the data storing therein the information concerning various facilities such as units and spans constituting a power distribution system. For example, the power-distribution system information 30 stores therein the information concerning the connection relations, locations, types, specifications, and attributes of the various facilities constituting the power distribution system) and (p. 3, [0043], see the connection point of a high-voltage line WH21 a and a high-voltage line WH21 b illustrated in an enlarged view D2 in FIG. 2 is also included in the category of the node. More specifically, even when the high-voltage line WH21 a and the high-voltage line WH21 b are wired to the power pole P of a through pole, the high-voltage line WH21 a and the high-voltage line WH21 b are regarded as being electrically connected therebetween).
Brech and Kashiwagi are analogous art because they are from the same field of endeavor, power transmission.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Brech and Kashiwagi before him or her, to modify the system of Brech to include the teachings of Kashiwagi, as a system for  phase determination, and accordingly it would enhance the system of Brech, which is focused on modulating signals over power lines, because that would provide Brech with the ability to use character identification, as suggested by Kashiwagi (p. 4, [0048], p. 7, [0087]).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

   In regards to claim 2, Brech teaches: 
transmitting the data signal through the power line infrastructure transmits the data signal downstream to a supply point of the power line (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).  
the path identifier includes concatenated identifier values from a power line source (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).  

   In regards to claim 3, Brech teaches: 
transmitting the data signal through the power line infrastructure transmits the data signal upstream to a source point of the power line (column 4, lines 58-61, see  the power line communication can use a frequency band and any modulation method that is appropriate for the signal transmission characteristics of the power wiring used) and (column 5, lines 2-8, see each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components). 
the path identifier includes identifier values from one or more power line end supply points (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).  

   In regards to claim 4, Brech teaches: 
the path identifier including values from more than one power line end supply point is in the form of a tree model branching from the more than one power line end supply point (Fig. 5, 510 Power sources supply power to system, 520 Each power source modulates ID information downline along power line, 570 Each system resource passes list to power management node, 580 power management node builds power distribution tree).

   In regards to claim 5, Brech teaches: 
adding an identifier value at one of the multiple points includes: reading a path identifier at the point; adding a value identifier of the point to concatenate it to the path identifier; and transmitting the concatenated path identifier (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-4, each downline device in a path adds its corresponding identification information to the modulated communication signal). 

   In regards to claim 6, Brech teaches:  
adding the identifier value at multiple points of the infrastructure to the data signal is carried out when a power line is first connected after an interruption at a connection point (column 5, lines 36-50, see  in exemplary embodiments, service processor 190 can be configured to continually monitor the identification information provided from the servers to dynamically update and re-configure the power distribution tree as power line connections are added, disconnected, and otherwise re-wired in the system). 

   In regards to claim 10, Brech teaches: 
A path identification device for power path identification, the device configured to be provided at a connection point in a power distribution system comprising: a path identifier reading component including one or more computer processors that receive a read data signal from the data over power communication module of a path identifier at the connection point of an infrastructure, wherein the path identifier is formed of concatenated identifier values of multiple connection points on a path of the power line connecting to or from the connection point (Fig. 5, 510 Power sources supply power to system, 520 Each power source modulates ID information downline along power line), (column 2, lines 5- 22, see a power distribution system that comprises an input power line configured to supply power produced by a power source, one or more power distribution components operatively connected to receive power supplied by the power source, one or more intelligent system resources, and a power management component. Each power distribution component has one or more power outputs for distributing power along a power line connected thereto and is configured to modulate a carrier signal containing identification data along the power line connected to each output…  Each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-8, see each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components). 
a data over power communication module including one or more computer processors that perform data signal transmission in a power line at the connection point using a predefined frequency (column 4, lines 58-61, see the power line communication can use a frequency band and any modulation method that is appropriate for the signal transmission characteristics of the power wiring used).
for data signal reading from the power line at the connection point; a path identifier adding component including one or more computer processors that provide an identifier value to the data over power communication module for transmission at the connection point (column 4, lines 8-10, see the power management procedures performed by service processor 190 can include, for example, automated meter reading), (Fig. 5, 510 Power sources supply power to system, 520 Each power source modulates ID information downline along power line, 570 Each system resource passes list to power management node, 580 power management node builds power distribution tree), (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components) and (column 8, 2nd column, lines 31-35, see a power management component configured to receive each list generated the one or more system resources from the system bus and to process each list to generate a mapping of the at least one power distribution component from which each system resource receives power). 
Brech doesn’t explicitly teach:
each respective identifier value includes an identifying letter representing a type of connection point in the power line infrastructure; the power line infrastructure including a plurality of connection points of different types.
However, Kashiwagi teaches such use: (p. 4, [0048], see IDs are indicated with the addition of a prefix of a character string that can identify the type of facilities such as “SS” representing a power-distribution substation, “PO” representing a power pole, and “LL” representing a user. For example, the high-voltage line WH is connected with the power-distribution substation at the node of ID “SS001N01”. The high-voltage line WH is further connected to the pole transformers TR1 to TR6 at the respective nodes of IDs “P00001B11”, “P00002B21”, “P00003B31”, “P00004B41”, “P00005B51”, and “P00006B61”. The pole transformers TR1 to TR6 are connected to the users via the respective low-voltage lines WL. For example, the pole transformer TR1 is connected to the low-voltage line WL at the node of ID “P00001B12”. The low-voltage line WL is, as illustrated in an enlarged view D3 in FIGS. 5A to 5C, connected with service lines AL1 to AL6 at the node of ID “P00007B13”. The service lines AL1 to AL6 are connected to the users at the respective nodes of IDs “LL0702B01”, “LL0801B01”, “LL0802B01”, “LL0901B01”, “LL0902B01”, and “LL1001B01”), (p. 3, [0039], see the power-distribution system information 30 is the data storing therein the information concerning various facilities such as units and spans constituting a power distribution system. For example, the power-distribution system information 30 stores therein the information concerning the connection relations, locations, types, specifications, and attributes of the various facilities constituting the power distribution system) and (p. 3, [0043], see the connection point of a high-voltage line WH21 a and a high-voltage line WH21 b illustrated in an enlarged view D2 in FIG. 2 is also included in the category of the node. More specifically, even when the high-voltage line WH21 a and the high-voltage line WH21 b are wired to the power pole P of a through pole, the high-voltage line WH21 a and the high-voltage line WH21 b are regarded as being electrically connected therebetween).
Brech and Kashiwagi are analogous art because they are from the same field of endeavor, power transmission.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Brech and Kashiwagi before him or her, to modify the system of Brech to include the teachings of Kashiwagi, as a system for  phase determination, and accordingly it would enhance the system of Brech, which is focused on modulating signals over power lines, because that would provide Brech with the ability to use character identification, as suggested by Kashiwagi (p. 4, [0048], p. 7, [0087]).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

   In regards to claim 11, Brech teaches: 
the data over power communication module includes a downstream transmittal component including one or more processor that transmit the data signal downstream to a supply point of the power line (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).  
the path identifier includes concatenated identifier values from a power line source (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).  

   In regards to claim 12, Brech teaches: 
the data over power communication module includes an upstream transmittal component including one or more processor that transmit the data signal upstream to a source point of the power line (column 4, lines 58-61, see  the power line communication can use a frequency band and any modulation method that is appropriate for the signal transmission characteristics of the power wiring used) and (column 5, lines 2-8, see each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).
the path identifier includes concatenated identifier values from one or more power line end supply points (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).  

   In regards to claim 13, Brech teaches: 
the path identifier adding component adds a value identifier of the connection point to concatenate it to a read path identifier read at the connection point by the path identifier reading component (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-4, each downline device in a path adds its corresponding identification information to the modulated communication signal). 

   In regards to claim 14, Brech teaches:
a display device for displaying the path identifier from the reading component at the connection point (column 5, lines 36-50, see service processor 190 can be configured to generate the power distribution tree showing the topology of power line connections in 
table form, as depicted in FIG. 3. Data table 300 of FIG. 3 shows servers 140 and 150 as receiving input power from PDU 120, server 160 as receiving input power from both PDU 120 and PDU 130 redundantly, servers 170 and 180 as receiving input power from PDU 130, PDU 120 and PDU 130 as receiving input power from UPS 110, and UPS 110 as receiving input power from the utility. In exemplary embodiments, service processor 190 can be configured to continually monitor the identification information provided from the servers to dynamically update and re-configure the power distribution tree as power line connections are added, disconnected, and otherwise re-wired in the system).

   In regards to claim 15, Brech teaches:
an output component for outputting the path identifier from the reading component to a remote management system (column 5, lines 36-50, see service processor 190 can be configured to generate the power distribution tree showing the topology of power line connections in table form, as depicted in FIG. 3. Data table 300 of FIG. 3 shows servers 140 and 150 as receiving input power from PDU 120, server 160 as receiving input power from both PDU 120 and PDU 130 redundantly, servers 170 and 180 as receiving input power from PDU 130, PDU 120 and PDU 130 as receiving input power from UPS 110, and UPS 110 as receiving input power from the utility. In exemplary embodiments, service processor 190 can be configured to continually monitor the identification information provided from the servers to dynamically update and re-configure the power distribution tree as power line connections are added, disconnected, and otherwise re-wired in the system). 

   In regards to claim 16, Brech teaches: 
the path identification device is integrated into a building management system device at a connection point (column 1, lines 16-48, see data center typically includes numerous multi-shelf cabinets or racks each holding multiple devices or enclosures such as servers, disk drives, and other computer devices, and can occupy one room of a building, one or more floors, or an entire building…. The power requirements for data centers are facilitated by power distribution systems, which are complex systems in many respects: multiple sources of power, multiple power consuming devices, and multiple power paths to distribute power from one specific power source to a specific power consuming device). 

   In regards to claim 17, Brech teaches: 
A system for power path identification in a power distribution system, the system comprising: a plurality of path identification devices each provided at a connection point of the power distribution system having one or more computer processors configured to: transmit a data signal through a power line infrastructure wherein transmitting the data signal includes adding an identifier value of the power line infrastructure to the data signal to form a concatenated path identifier formed of the identifier values (Fig. 5, 510 Power sources supply power to system, 520 Each power source modulates ID information downline along power line), (column 2, lines 5- 22, see a power distribution system that comprises an input power line configured to supply power produced by a power source, one or more power distribution components operatively connected to receive power supplied by the power source, one or more intelligent system resources, and a power management component. Each power distribution component has one or more power outputs for distributing power along a power line connected thereto and is configured to modulate a carrier signal containing identification data along the power line connected to each output…  Each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-8, see each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).
read the path identifier at the connection point of the infrastructure to obtain power path information to or from the connection point in the power line infrastructure (column 4, lines 8-10, see the power management procedures performed by service processor 190 can include, for example, automated meter reading), (Fig. 5, 510 Power sources supply power to system, 520 Each power source modulates ID information downline along power line, 570 Each system resource passes list to power management node, 580 power management node builds power distribution tree), (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components) and (column 8, 2nd column, lines 31-35, see a power management component configured to receive each list generated the one or more system resources from the system bus and to process each list to generate a mapping of the at least one power distribution component from which each system resource receives power).
Brech doesn’t explicitly teach:
each respective identifier value includes an identifying letter representing a type of connection point in the power line infrastructure; the power line infrastructure including a plurality of connection points of different types.
However, Kashiwagi teaches such use: (p. 4, [0048], see IDs are indicated with the addition of a prefix of a character string that can identify the type of facilities such as “SS” representing a power-distribution substation, “PO” representing a power pole, and “LL” representing a user. For example, the high-voltage line WH is connected with the power-distribution substation at the node of ID “SS001N01”. The high-voltage line WH is further connected to the pole transformers TR1 to TR6 at the respective nodes of IDs “P00001B11”, “P00002B21”, “P00003B31”, “P00004B41”, “P00005B51”, and “P00006B61”. The pole transformers TR1 to TR6 are connected to the users via the respective low-voltage lines WL. For example, the pole transformer TR1 is connected to the low-voltage line WL at the node of ID “P00001B12”. The low-voltage line WL is, as illustrated in an enlarged view D3 in FIGS. 5A to 5C, connected with service lines AL1 to AL6 at the node of ID “P00007B13”. The service lines AL1 to AL6 are connected to the users at the respective nodes of IDs “LL0702B01”, “LL0801B01”, “LL0802B01”, “LL0901B01”, “LL0902B01”, and “LL1001B01”), (p. 3, [0039], see the power-distribution system information 30 is the data storing therein the information concerning various facilities such as units and spans constituting a power distribution system. For example, the power-distribution system information 30 stores therein the information concerning the connection relations, locations, types, specifications, and attributes of the various facilities constituting the power distribution system) and (p. 3, [0043], see the connection point of a high-voltage line WH21 a and a high-voltage line WH21 b illustrated in an enlarged view D2 in FIG. 2 is also included in the category of the node. More specifically, even when the high-voltage line WH21 a and the high-voltage line WH21 b are wired to the power pole P of a through pole, the high-voltage line WH21 a and the high-voltage line WH21 b are regarded as being electrically connected therebetween).
Brech and Kashiwagi are analogous art because they are from the same field of endeavor, power transmission.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Brech and Kashiwagi before him or her, to modify the system of Brech to include the teachings of Kashiwagi, as a system for  phase determination, and accordingly it would enhance the system of Brech, which is focused on modulating signals over power lines, because that would provide Brech with the ability to use character identification, as suggested by Kashiwagi (p. 4, [0048], p. 7, [0087]).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

   In regards to claim 18, Brech teaches: 
a path identification device is configured to read the path identifier at the connection point of a path identifier including concatenated identifier values from a power line source transmitted downstream to the connection point (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components) and (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus). 

   In regards to claim 19, Brech teaches: 
a path identification device is configured to read the path identifier at the connection point of a path identifier including concatenated identifier values from a power line supply transmitted upstream to the connection point (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus.) and (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components. 

   In regards to claim 20, Brech teaches: 
the system is integrated into a building management system including a building management controller including a processor and a memory configured to provide computer program instructions to the processor to execute function to manage the building management system (column 1, lines  16-48 , see data center typically includes numerous multi-shelf cabinets or racks each holding multiple devices or enclosures such as servers, disk drives, and other computer devices, and can occupy one room of a building, one or more floors, or an entire building…. The power requirements for data centers are facilitated by power distribution systems, which are complex systems in many respects: multiple sources of power, multiple power consuming devices, and multiple power paths to distribute power from one specific power source to a specific power consuming device).

   In regards to claim 21, Brech doesn’t explicitly teach:
the letter representing the type of connection point in the power line infrastructure corresponds to a type of connection point selected from the group consisting of transformer, module, and fuse.
However, Kashiwagi teaches such use: (p. 4, [0048], see IDs are indicated with the addition of a prefix of a character string that can identify the type of facilities such as “SS” representing a power-distribution substation, “PO” representing a power pole, and “LL” representing a user. For example, the high-voltage line WH is connected with the power-distribution substation at the node of ID “SS001N01”. The high-voltage line WH is further connected to the pole transformers TR1 to TR6 at the respective nodes of IDs “P00001B11”, “P00002B21”, “P00003B31”, “P00004B41”, “P00005B51”, and “P00006B61”. The pole transformers TR1 to TR6 are connected to the users via the respective low-voltage lines WL. For example, the pole transformer TR1 is connected to the low-voltage line WL at the node of ID “P00001B12”. The low-voltage line WL is, as illustrated in an enlarged view D3 in FIGS. 5A to 5C, connected with service lines AL1 to AL6 at the node of ID “P00007B13”. The service lines AL1 to AL6 are connected to the users at the respective nodes of IDs “LL0702B01”, “LL0801B01”, “LL0802B01”, “LL0901B01”, “LL0902B01”, and “LL1001B01”), (p. 3, [0039], see the power-distribution system information 30 is the data storing therein the information concerning various facilities such as units and spans constituting a power distribution system. For example, the power-distribution system information 30 stores therein the information concerning the connection relations, locations, types, specifications, and attributes of the various facilities constituting the power distribution system) and (p. 3, [0043], see the connection point of a high-voltage line WH21 a and a high-voltage line WH21 b illustrated in an enlarged view D2 in FIG. 2 is also included in the category of the node. More specifically, even when the high-voltage line WH21 a and the high-voltage line WH21 b are wired to the power pole P of a through pole, the high-voltage line WH21 a and the high-voltage line WH21 b are regarded as being electrically connected therebetween).
Brech and Kashiwagi are analogous art because they are from the same field of endeavor, power transmission.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Brech and Kashiwagi before him or her, to modify the system of Brech to include the teachings of Kashiwagi, as a system for  phase determination, and accordingly it would enhance the system of Brech, which is focused on modulating signals over power lines, because that would provide Brech with the ability to use character identification, as suggested by Kashiwagi (p. 4, [0048], p. 7, [0087]).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
f
   In regards to claim 23, Brech teaches: 
transmitting the path identifier upstream, along the power line, to a source point of the power line (column 6, line 65-column 7, line 5, see each power source can also be configured to receive the feedback signal from the system bus. The feedback communication signals would provide each upline or upstream power component and power source in a power distribution system with identification information for determining and mapping which power components or other system resources it is 
operatively connected to which to supply power). 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Long et al. 	10326284 

Forbes et al. 	20220004214

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193